Case: 15-12152      Date Filed: 09/20/2016   Page: 1 of 3


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-12152
                         ________________________

                    D.C. Docket No. 1:14-cr-20323-CMA-4


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellant
                                                                 Cross-Appellee,


versus


TIFFANY FOSTER,
a.k.a. Tiffany Coleman,
a.k.a. Tiffany Lee,
a.k.a. Tiffany Smith,
a.k.a. Tiffany Coleman Smith,


                                                                Defendant-Appellee
                                                                Cross-Appellant.

                         ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                                (September 20, 2016)
                Case: 15-12152      Date Filed: 09/20/2016      Page: 2 of 3


Before HULL and MARTIN, Circuit Judges, and WRIGHT, * District Judge.

PER CURIAM:

       A jury found Tiffany Foster (Foster) guilty under two counts of the

Superseding Indictment: conspiracy to commit health care fraud and wire fraud

(Count I) and conspiracy to defraud the United States and pay and receive

kickbacks (Count IX). Foster moved for a new trial and filed a motion for

judgment of acquittal, asserting that she had withdrawn from the conspiracies more

than five years before the date of the original indictment, making the charges

against her time-barred under the statute of limitations. The district court granted

Foster’s motion for judgment of acquittal and denied as moot her motion for a new

trial. The United States appeals the judgment of acquittal, and Foster cross

appeals, asserting that the district court erred in not ruling upon her motion for a

new trial.

       After review and oral argument, we conclude that the district court erred in

granting judgment of acquittal. The parties agree that the district court properly

instructed the jury on Foster’s defense of withdrawal from the conspiracies.

However, on a motion for judgment of acquittal, the court must view the evidence

in a light most favorable to the government and determine whether a reasonable

       *
       Honorable Susan Webber Wright, United States District Judge for the Eastern District of
Arkansas, sitting by designation.

                                              2
              Case: 15-12152     Date Filed: 09/20/2016   Page: 3 of 3


jury could have found the defendant guilty beyond a reasonable doubt. United

States v. Miranda, 425 F.3d 953, 956 (11th Cir. 2005). In this case, while Foster

presented evidence to support her defense, there was substantial evidence from

which a reasonable jury could find that Foster had not withdrawn from the

conspiracies more than five years before the indictment. Accordingly, we

conclude that the district court erred in granting the motion for judgment of

acquittal, reverse on that ground, vacate the judgment of acquittal dated April 16,

2015, and remand for consideration of Foster’s motion for a new trial.

      REVERSED AND REMANDED.




                                          3